Cassoday, J.
Undoubtedly .a corporation engaged in the manufacture and sale of goods, furniture, or machinery may have an established good name, fame, and credit therein, which may be injured and damaged by defamatory words spoken of and concerning the same. The question here presented is whether the words alleged to have been spoken, and contained in the foregoing statement, are action able -jper se. It will be observed that a portion of the words so alleged relate to the “ old Young surgical chair,” which the “ Canton Gonvpany used to make,” but manifestly had long since ceased to make. The only difficulty we have had with that portion of the charge or with the case is whether it does not charge the company with being insolvent and unworthy of credit. But nothing of the kind is directly charged, and, as indicated, the charge relates to matters which, for aught that appears in the complaint, may have transpired years before the speaking of the words alleged, and'may not have been connected with or concerned the business or credit of the company at the time of such speaking. The fact that the company had ceased to make the old chair mentioned, and copied the raising and tilting of the Harvard, and been beaten on three points, and was compelled to pay the Harvard Chair Company a royalty of five dollars on each chair, under a decision to that effect, is, as we think, in no sense actionable per se. Nor do the words alleged necessarily relate to the business of the plaintiff. Besides, the complaint fails to state facts or circumstances, by way of colloqtdum or otherwise, sufficient to enlarge the meaning of the sup*96posed slanderous words. Nor does the mere general allegation of special injury in the loss of the sale of chairs supply such deficiency.
By the Court.— The judgment of the circuit court is affirmed.